293 S.E.2d 807 (1982)
Jack A. HOFFMAN, Employee, Plaintiff,
v.
RYDER TRUCK LINES, INC., Employer, Self-Insured, Defendant.
No. 89PA82.
Supreme Court of North Carolina.
August 3, 1982.
*809 Byrd, Byrd, Ervin, Blanton, Whisnant & McMahon by C. Scott Whisnant, Morganton, for plaintiff-appellant.
Van Winkle, Buck, Wall, Starnes & Davis by Russell P. Brannon and Albert Sneed, Jr., Asheville, for defendant-appellee.
COPELAND, Justice.
It is axiomatic that an opinion and award entered by the Industrial Commission may not be disturbed on appeal unless a patent error of law exists therein. See G.S. 97-86; Godley v. County of Pitt, and cases there cited, ___ N.C. ___, 293 S.E.2d 167 (1982). In the instant case, our review is directed toward the resolution of a single issue: whether the Commission erred as a matter of law in finding and concluding that plaintiff's injury arose out of and occurred in the course of his employment as a truck driver for defendant. We disagree with the Court of Appeals and hold that, on these particular facts, the employee-driver and owner-lessor of the truck is entitled to workers' compensation for the accidental injury sustained by him.
We begin our analysis by reciting the familiar and well settled rule that "[w]hether an injury arose out of and in the course of employment is a mixed question of law and fact, and where there is evidence to support the Commissioner's findings in *810 this regard, we are bound by those findings." Barham v. Food World, 300 N.C. 329, 331, 266 S.E.2d 676, 678 (1980). An appellate court is, therefore, justified in upholding a compensation award if the accident is "fairly traceable to the employment as a contributing cause" or if "any reasonable relationship to employment exists." Kiger v. Service Co., 260 N.C. 760, 762, 133 S.E.2d 702, 704 (1963). In other words, compensability of a claim basically turns upon whether or not the employee was acting for the benefit of his employer "to any appreciable extent" when the accident occurred. Guest v. Iron & Metal Co., 241 N.C. 448, 452, 85 S.E.2d 596, 600 (1955). Such a determination depends largely upon the unique facts of each particular case, and, in close cases, the benefit of the doubt concerning this issue should be given to the employee in accordance with the established policy of liberal construction and application of the Workers' Compensation Act. See Watkins v. City of Wilmington, 290 N.C. 276, 225 S.E.2d 577 (1976); Harden v. Furniture Co., 199 N.C. 733, 155 S.E. 728 (1930). With these principles in mind, we proceed to examine the individual merits of the case presently before us.
To clarify the matter, we note at the outset that, strictly speaking, there is no question here concerning the existence of a dual relationship between plaintiff and defendant. As driver and operator of the truck in the service of the defendant-carrier, plaintiff was, like any other driver, clearly an employee who was generally protected by the provisions of our workers' compensation law. As owner-lessor and caretaker of the truck, however, he was an independent contractor with defendant who was excluded from such statutory protection. Plaintiff wore these work "hats" separately at different times and which one he wore depended entirely upon the specific nature and aim of the duties he was then performing. See McGill v. Freight, 245 N.C. 469, 96 S.E.2d 438 (1957); Newsome v. Surratt, 237 N.C. 297, 74 S.E.2d 732 (1953); Hill v. Freight Carriers Corp., 235 N.C. 705, 71 S.E.2d 133 (1952); Roth v. McCord, 232 N.C. 678, 62 S.E.2d 64 (1950); Smith v. Central Transport, 51 N.C.App. 316, 276 S.E.2d 751 (1981). In short, the actual circumstances surrounding the task undertaken by plaintiff determined whether he was working for himself or the carrier at any given time and thus whether he was, in fact, covered under the Act. See Hayes v. Elon College, 224 N.C. 11, 29 S.E.2d 137 (1944); 99 C.J.S. Workmen's Compensation § 105 (1958); see also Suggs v. Truck Lines, 253 N.C. 148, 116 S.E.2d 359 (1960).
The crux of this case initially rests upon an interpretation of section eight of the parties' term leasing agreement, which undisputedly sets forth plaintiff's tasks as an independent contractor with defendant, as follows:
OWNER shall have the duty to repair and/or accomplish all repairs and pay for the same as well as to make, provide, accomplish and pay for all costs of operation which may include but shall not be limited to the following maintenance: fuels, lubricants, tires (including changing and/or repairs), etc.; public liability and property damage insurance on the Equipment while not being operated in the service of CARRIER; payments for injury or damages to the operator, driver and helpers and to the Equipment while the Equipment is not being operated in the service of the CARRIER....
The defendant-carrier essentially contends that this contractual provision conclusively establishes that all truck repairs were exclusively plaintiff's responsibility as owner-lessor and that the performance of such tasks were not included within the scope of his employment as a driver under any circumstances. We reject defendant's broad and all-encompassing interpretation of this clause.
Reading section eight as a whole, its logical and plain intent is to assign to the owner-lessor all costs and burdens associated with the general repair, maintenance and operation of the truck, regardless of who actually drives it for the carrier, and the duty to obtain his own liability and damage insurance to cover the vehicle when it is not in the carrier's service. By its *811 terms, the clause does not exclude or affect the possible liability of the carrier for workers' compensation with respect to injuries received by an employee-driver, whomever he may be, as a result of his attempt to repair some part of the vehicle, and we shall not expand the applicability of the separate equipment lease beyond that for which it clearly provides. In any event, an employer would not be permitted to escape his liability or obligations under the Act through the use of a special contract or agreement if the elements required for coverage of the injured individual would otherwise exist. G.S. 97-6; see Watkins v. Murrow, 253 N.C. 652, 118 S.E.2d 5 (1961); Brown v. Truck Lines, 227 N.C. 299, 42 S.E.2d 71 (1947).
Thus, the real issue in this case develops into a two-fold inquiry: (1) which "hat" was plaintiff wearing when he attempted to replace the universal joints on his truck at his home, and (2) if he was wearing the "hat" of an employee-driver, and not that of an owner-lessor and independent contractor, did this type of repair work fall within the scope of his employment? The overall circumstances of this case convince us that the Commission correctly concluded that plaintiff was indeed an employee of the carrier at the time of the accident and that his injuries arose out of and in the course of his employment.
The Commission's findings of fact nos. 2-7, to which defendant did not except and by which we are bound, are especially pertinent and persuasive in this regard. These findings are quoted in the beginning of the opinion and need not be reiterated in detail. It suffices to say that, in this record, it is undisputed that plaintiff was covered by defendant's workers' compensation insurance as an employee-driver once he was "under load" and that, after he picked up a load of freight, he was injured as he undertook the performance of a specific repair for the limited purpose of being able to complete delivery of the load already in tow. Significantly, the defendant-carrier did not contest the fact that the truck would not have been able to make the trip without replacement of the universal joints. That plaintiff attempted to make the repair at his home is not controlling for it is clear that he undertook this work and a pre-trip inspection of the vehicle on the very day of, and just prior to, his intended departure for the load's assigned destination. Considering everything in its most practical sense, the nature and goal of plaintiff's actions at the time of the accident support a conclusion that such activities were reasonably related to his employment and that he was about his employer's business to an appreciable degree, and not his own, when he was injured. See Kiger v. Service Co., supra, 260 N.C. 760, 133 S.E.2d 702 (1963); Guest v. Iron & Metal Co., supra, 241 N.C. 448, 85 S.E.2d 596 (1955). Thus, we cannot say, on the record before us, that the Commission erred as a matter of law in failing to conclude that plaintiff was engaged in his contractual duties of general repair and maintenance of the truck as owner-lessor when the accident occurred, and this is true even though plaintiff ultimately bore the cost of all repairs under the lease, regardless of who performed them. See also Harding v. Herr's Motor Express, Inc., 35 App.Div.2d 883, 315 N.Y.S.2d 693 (1970), appeal denied, 28 N.Y.2d 487, 322 N.Y.S.2d 1026, 270 N.E.2d 903 (1971), holding that the existence of an independent contractor relationship as to the maintenance of the leased truck would not necessarily bar a factual finding that plaintiff's performance of a particular repair was nonetheless an incident of his employment as a driver when he did such work at his home in preparation for a trip scheduled later that same day.
We hold that plaintiff's performance of a necessary repair, after he was "under load," was within the scope of his employment as a truck driver for defendant because it was an act preparatory or incidental to the fulfillment of his duty to make the scheduled delivery within the allotted time. See 82 Am.Jur.2d Workmen's Compensation § 270 (1976); see also Giltner v. Commodore Con. Carriers, 14 Or.App. 340, 513 P.2d 541 (1973); Zelle v. Industrial Commission, 100 Colo. 116, 65 P.2d 1429 (1937). In so holding, we expressly approve of the similar *812 reasoning utilized by the Court of Appeals to uphold a compensation award in an analogous case, involving the same kind of truck leasing agreement, in which the owner-lessor-driver was injured while he prepared his rig for a pre-trip inspection required by the carrier. Thompson v. Transport Co., 32 N.C.App. 693, 236 S.E.2d 312 (1977). We note that defendant, as well as the Court of Appeals, attempts to distinguish Thompson from the situation at bar on the basis that the inspection work done there was an express condition of plaintiff's employment as a driver. Such a distinction is a specious one at best in light of our over-all analysis of the unique circumstances of this case, and it is plain in any event that the award of compensation in Thompson was, as here, based largely upon the determination that "[a]t the time of his injury plaintiff was furthering the business of his employer." 32 N.C.App. at 698, 236 S.E.2d at 314.
In closing, we acknowledge our review of cases from other jurisdictions which defendant maintains have held to the "contrary," i.e., that the owner-lessor-driver was not entitled to workers' compensation for injuries received as a result of repair work performed upon the vehicle pursuant to the parties' leasing agreement. Duetsch v. E. L. Murphy Trucking Co., 307 Minn. 271, 239 N.W.2d 462 (1976); Texas General Indemnity Company v. Bottom, 365 S.W.2d 350 (Tex.1963). Duetsch and Bottom are readily distinguishable from the instant case since it is quite plain that, in both instances, the "repair" work performed by the plaintiff actually constituted general maintenance of the vehicle, and the vehicle was not "under load" at that timeindeed, the trailer compartment of the truck was not even attached thereto. These authorities are, therefore, totally unpersuasive here.
In conclusion, the facts of the case at bar sufficiently demonstrate that the injury was causally connected to plaintiff's employment and that the accident's occurrence was related to the employment in terms of time, place and circumstances; consequently, the statutory requirements for compensation were satisfied. G.S. 97-2(6); 8 Strong's N.C. Index 3d, Master and Servant § 55.4 (1977).
For the reasons stated, the decision of the Court of Appeals is reversed, and the opinion and award of the Industrial Commission is reinstated.
REVERSED.
HARRY C. MARTIN, J., took no part in the consideration or decision of this case.